276 F.2d 956
UNITED STATES of America, Appellee,v.Vincent DI DONNA, Defendant-Appellant.
No. 280.
Docket 25881.
United States Court of Appeals Second Circuit.
Argued April 7, 1960.
Decided April 8, 1960.

Anthony R. Palermo, Asst. U. S. Atty., New York City (S. Hazard Gillespie, Jr., U. S. Atty., and Otis Pratt Pearsall, Asst. U. S. Atty., New York City, on the brief), for appellee.
Stephen A. Fuschino, New York City, for defendant-appellant.
Before LUMBARD, Chief Judge, and HINCKS and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The trial judge properly refused to give the jury any instruction on the subject of entrapment. There was no evidence in the record to support such a defense as the defendant himself testified that he did not know what was in the package which he admittedly delivered to the narcotics agent. United States v. Pagano, 2 Cir., 1953, 207 F.2d 884, 885. The other allegations of error are entirely without merit.


2
The judgment is affirmed.